Citation Nr: 0734023	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for renal cysts, claimed as 
a kidney condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.    

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
renal cysts, claimed as a kidney condition.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claim.

Initially, the Board notes that the RO requested medical 
records from the Richwood Area Community Hospital for 
treatment from January 1970 to the present.  In a March 2002 
response, the hospital's health information specialist 
notified the RO that they had records from the 1970s, but the 
records were on microfilm and temporarily unavailable due to 
repairs being made on the microfilm machine.  There is no 
indication that those records were subsequently provided.  
The RO should attempt to obtain those records.  The RO should 
also attempt to obtain any other outstanding private medical 
records since July 2003 (date of last treatment record on 
file) and VA treatment records since September 2005, 
addressing the veteran's renal condition.

The veteran was last examined by VA for his renal cysts, 
claimed as a kidney condition, for compensation purposes in 
August 2002, with an addendum to that examination report in 
December 2002, approximately five years ago.  During the 
August 2002 examination, the examiner did not have the claims 
file available for review.  The examiner made findings that 
there were no specific residuals of genitourinary disease 
that could be determined at the examination.  The report 
contained a diagnosis of status post urethroplasty in 1946 
for status post hypospadias, which is a diagnosis associated 
with an appealed claim which has been withdrawn (for service 
connection for artificial hypospadias post operative 
urethroplasty). 

The later addendum to that examination indicates that the 
examiner reviewed the claims file, and the examiner noted 
that on CT scan in November 2001, bilateral renal cysts were 
shown.  However, with respect to the claimed renal cysts, 
claimed kidney condition, neither of those VA examination 
reports address the material question of nexus.  That is, 
although the examiner noted the presence of bilateral renal 
cysts, he did not address the question of whether any current 
renal cyst/kidney disorder is related to service, to include 
by way of aggravation of a pre-existing renal condition.  The 
only nexus question addressed by the examiner, was whether 
any urethral blockage or stricture was related to an 
urethroplasty in service.  The urethral condition is not 
shown to be proximately associated with the claimed kidney 
condition of renal cysts.  Therefore any nexus opinion on the 
urethral condition has no bearing on the claimed renal 
disorder.

The veteran claims that he received treatment for his kidney 
condition in service in February or March 1946, at the U.S. 
Marine Hospital in Seattle, Washington.  Review of the claims 
file shows that there are two U.S. Public Health Service 
(USSPHS) medical records showing treatment of an urethral 
condition, and a diagnosis of the veteran's kidney 
symptomatology.  An undated clinical record of personal 
history noted a history of kidney trouble, identified as 
"Brights disease," in November 1944, for which the veteran 
was hospitalized in West Virginia.  Associated with that 
record is another record dated in March 1946 showing that the 
veteran was treated at that time for a hydrospadias condition 
by urethroplasty.  

Though hydrospadias is a genitourinary condition involving 
the urethra, it is not shown to be associated proximately to 
the claimed kidney condition of renal cysts.  However, the 
March 1946 clinical brief also contains a diagnosis of 
chronic glomerulonephritis, which is a kidney condition.  
Bright's disease is a broad term formerly used for kidney 
disease with proteinuria, usually glomerulonephritis.  See 
Dorland's Illustrated Medical Dictionary 529 (28th ed. 1994).  
None of these are synonymous with a kidney condition of renal 
cysts.  Id. At 464.

Thus, there is no evidence in these records of a pre-existing 
renal cyst condition per se.  This does not mean, however, 
that any present renal disorder to include cysts is not 
linked etiologically to renal symptomatology shown in 
service.

Other than these two medical records during the veteran's 
service, there are no other medical records dated at that 
time present in the claims file addressing the kidney 
condition during service.  Note that the veteran was in the 
Merchant Marine Service under the jurisdiction of the Coast 
Guard.  As such, he was eligible to receive, and by these 
records is shown to have received, medical treatment at a 
Public Health Service hospital; which the veteran identifies 
as the U.S. Marine Hospital in Seattle.  Members of the 
Merchant Marine Service do not have a service medical record 
file as such, however the Public Health Service does have 
copies of certain records which may be obtained from that 
organization.  See M21-1MR, Part III, Subpart iii, Chapter 2, 
Section F.  

The claims file does not indicate that the RO has attempted 
to obtain any other medical records in service associated 
with his treatment in March 1946.  The RO should attempt to 
obtain all relevant USSPHS treatment records associated with 
the March 1946 treatment.  For appropriate procedures for 
obtaining service medical records for Merchant Marine service 
veterans, see M21-1MR, Part III, Subpart iii, Chapter 2, 
Section F, Topic 40, and other appropriate sources.

Given the foregoing, after obtaining any other pertinent 
medical records from the veteran's service and thereafter, 
the RO should afford the veteran an examination to obtain an 
opinion to determine whether any current kidney condition 
including renal cysts is related to service.  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
obtain all medical records from the U.S. 
Public Health Service (USSPHS) associated 
with the veteran's service in the Merchant 
Marine Service associated with treatment 
in March 1946.  See M21-1MR, Part III, 
Subpart iii, Chapter 2, Section F, Topic 
40, and other appropriate sources for 
appropriate procedure in obtaining those 
records.  Note the above section of M21-
1MR requires specific information 
including the veteran's full name and any 
aliases; his date of birth; the location 
of the clinics/hospitals where the veteran 
was treated, the month and year of 
treatment; and if available, the veteran's 
social security number or Z number which 
is comparable to a service number, and any 
other identifying information.  Note that 
the veteran received treatment in March 
1946, at which time there is a diagnosis 
of chronic glomerulo-nephritis.    

2.  By appropriate means, the RO should 
specifically request medical records from 
the Richwood Area Community Hospital for 
treatment from January 1970 to the 
present; and request copies of any other 
outstanding medical records-private 
(dated since August 2003) or VA (since 
September 2005)-of treatment for the 
veteran's renal condition.  

3.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA kidney 
examination in order to determine the 
nature and etiology of any renal cyst or 
other disorder of the kidneys.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question with respect to the kidneys: If a 
renal disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to include 
aggravation of any preexisting condition.  
The examiner should comment on service 
medical records showing renal 
symptomatology.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for renal cyst, claimed as a 
kidney condition. If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



